IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-32,290-04


                        IN RE JOSEPH ROBERT ELLIS, JR., Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. CV36715 IN THE 266TH DISTRICT COURT
                             FROM ERATH COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he has attempted to file an application for a writ of

habeas corpus in Erath County but the District Clerk refuses to accept it and file it.

       The District Clerk has a ministerial duty to file Relator’s habeas application. See Art.11.07,

§ 3(b); Aranda v. Dist. Clerk, 207 S.W.3d 785, 787 (Tex. Crim. App. 2006). However, if the Clerk

did not accept the documents Relator attempted to file, it is likely that the Clerk has no documents

to file at this time. Relator has no remedy apart from resending his habeas application. Therefore,

leave to file this application for mandamus is denied. Relator is free to resend his Article 11.07 writ

of habeas corpus to the Erath County District Clerk for filing. Should Relator resend his Article
                                                                                                     2

11.07 application for writ of habeas corpus or attempt to file an Article 11.07 application in the

future, the District Clerk shall accept and file it. See TEX . CODE CRIM . PROC. art. 11.07, § 3(b) and

(c); TEX . R. APP . P. 73.4(a).



Filed: September 1, 2021
Do not publish